Case: 16-50472      Document: 00513812585         Page: 1    Date Filed: 12/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50472
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 27, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAMES BENTLY NEELY, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:05-CR-186-3


Before HIGGINBOTHAM, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM: *
       James Bently Neely, Sr., federal prisoner # 24634-079, has moved for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 782 to the Sentencing Guidelines. Under § 3582(c)(2), a district
court may reduce a defendant’s sentence if he was sentenced to a term of
imprisonment based on a sentencing range that subsequently was lowered by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50472   Document: 00513812585      Page: 2   Date Filed: 12/27/2016


                                No. 16-50472

the Sentencing Commission.       Amendment 782 did not reduce Neely’s
guidelines sentencing range, and so he was ineligible for a sentencing
reduction. See U.S.S.G. § 1B1.10(a)(2) & comment. (n.1(A)); United States v.
Bowman, 632 F.3d 906, 910-11 (5th Cir. 2011).
      Neely’s appeal does not present a nonfrivolous issue and has not been
brought in good faith. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH
CIR. R. 42.2.




                                      2